Citation Nr: 0513139	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-21 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to exposure to ionizing 
radiation in service.  

2.  Entitlement to service connection for prostate cancer, 
including as due to exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran limited the issues on appeal in his July 2002 
notice of disagreement.  He only indicated disagreement with 
the denial of his request to reopen his claim for service 
connection for a skin disorder and service connection for 
prostate cancer.  For that reason those are the only issues 
currently before the Board of Veterans' Appeals (Board) for 
appellate consideration.  38 C.F.R. §§ 20.200, 20.201 (2004).  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a skin disorder, including as due to exposure 
to ionizing radiation, in an October 1989 decision.  The 
veteran was notified his claim had been denied in an October 
1989 letter.  The veteran did not appeal.  

2.  The evidence submitted since the October 1989 rating 
decision is not cumulative or redundant of evidence already 
in the claims folder and is so significant that it must be 
considered.  

3.  The veteran's Honorable Discharge reveals he was awarded 
an Army of Occupation Medal Japan.  He arrived in Japan on 
July 24, 1946 and departed on June 1, 1947.  

4.  The Defense Nuclear Agency in May 1993 informed the 
veteran that presence in Japan during the time period 
indicated would not have exposed him to radiation either from 
the strategic atomic bombings of Hiroshima or Nagasaki, or 
Operation CROSSROADS.  

5.  A June 2000 private pathology report includes a diagnosis 
of adenocarcinoma of the prostate.  

6.  The claims folder does not contain competent medical 
evidence providing a nexus between prostate cancer and any 
incident in service.  

7.  The claims folder does not contain competent medical 
evidence providing a nexus between his current skin disorder 
and service.  


CONCLUSIONS OF LAW

1.  The October 1989 decision of the Board is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).   

3.  Prostate cancer was not incurred or aggravated in service 
and the service incurrence of prostate cancer may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2004).  

4.  A skin disorder was not incurred or aggravated in service 
and the service incurrence of a skin disorder may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed in June 2001, 
consequently, the new version of § 3.156 (2004) does not 
apply.  

The veteran filed his request to reopen the claim for service 
connection for a skin disorder and his claim for service 
connection for prostate cancer in June 2001.  The RO 
responded to the veteran and sent him a letter in November 
2001 asking for information about his claimed exposure to 
radiation in service.  The RO denied the veteran's claims in 
a July 2002 rating decision.  The veteran filed his notice of 
disagreement in July 2002.  The RO issued a statement of the 
case to the veteran in July 2002.  In August 2003 the RO sent 
the veteran a letter which informed him of the evidence 
needed to establish entitlement.  The RO also explained to 
the veteran that new and material evidence was necessary to 
reopen his claim.  They also explained what additional 
evidence was needed.  They explained how VA could assist the 
veteran in obtaining evidence and that it was his 
responsibility to see the records were submitted.  A second 
statement of the case was issued to the veteran in August 
2003.  It included the new regulations effectuating the VCAA.  
It also listed all the evidence which had been obtained and 
considered, and explained why the veteran's claims had been 
denied.  In a September 2003 letter the RO informed the 
veteran of the actions taken to assist him with his claim and 
explained what actions were required of him.  A second letter 
in October 2003 again explained what attempts they had made 
to obtain records in his behalf.  In December 2003 the RO 
wrote the veteran again and informed the veteran of the 
evidence required to support his claim, what the veteran 
needed to do, and what actions the RO would undertake.  In 
September 2004 the RO again sent the veteran a letter which 
made him aware of what evidence had been obtained, what VA's 
responsibilities were in obtaining evidence, what the 
veteran's responsibilities were for obtaining evidence, and 
gave him an opportunity to inform the RO of any evidence they 
may not have considered.  The veteran responded in September 
2004 and informed the RO that he had no additional medical 
evidence to submit.  

In April 2002, the National Personnel Records Center (NPRC) 
informed the RO that after an extensive and thorough search, 
they were unable to locate any additional records for the 
veteran .  They concluded that any further efforts to locate 
his records would be futile.  The Defense Nuclear Agency, in 
a May 1995 letter, stated that the veteran would not have 
been exposed to radiation from either the strategic bombings 
of Hiroshima and Nagasaki, or from Operation CROSSROADS. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation do not include prostate cancer 
or skin disorders.  38 C.F.R. § 3.309(d) (2004).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty...participated in a radiation risk 
activity.  38 C.F.R. § 3.309(d)(3)(1)(ii)(B) (2004).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty...participated in a radiation risk 
activity.  The term radiation risk activity includes the 
occupation of Hiroshima or Nagasaki, Japan by U.S. Forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(1)(ii)(B) (2004).  

When it is determined that a veteran was exposed to ionizing 
radiation in service and the veteran subsequently develops a 
radiogenic disease, before its adjudication such claim will 
be referred to the Under Secretary for Benefits for further 
consideration.  Skin and prostate cancer are included in the 
list of radiogenic diseases.  38 C.F.R. § 3.311 (2004).  

If a claim is based on a disease other than one of those 
listed in the regulations, VA shall nevertheless consider the 
claim under the provisions of this section provided the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4)(2004).  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the Board of Veterans' 
Appeals, that determination is final.  In order to later 
establish service connection for the disorder in question, it 
is required that new and material evidence be presented which 
provides a basis warranting reopening the case and a grant of 
the benefit under consideration.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C. § 4004(b) (1988).  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

The provisions of 38 C.F.R. § 3.156 were changed, but only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  The 
veteran's application to reopen his claim was filed prior to 
that date; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Skin Disorder

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The Board reviewed the 
claims folder to determine the last final disallowance of his 
claim for service connection for a skin disorder.  

The veteran's claims folder has been rebuilt.  An August 1947 
rating decision denied service connection for back trouble 
and athlete's foot.  The veteran was notified his claim had 
been denied in an August 1947 letter from the RO.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claim for service connection for a skin disorder in an 
October 1989 decision.  The veteran did not appeal that 
decision.  The October 1989 decision of the Board is the last 
final disallowance of the claim for service connection for a 
skin disorder.  

The Board has relied in part on the evidence outlined in the 
prior decisions and letters to the veteran in determining 
what evidence was in the claims folder in October 1989.  

The February 1946 service entrance examination found the skin 
was normal.  The August 1947 rating decision indicated that 
athletes foot was not found on the last examination performed 
on July 24, 1947.  The October 1989 decision of the Board 
stated the veteran's complete service medical records were 
not available.  The Board decision indicated the June 1947 
separation examination revealed the veteran had athlete's 
foot in June 1947.  Also noted in the Board decision, were 
1987 medical records which contained no information about any 
pertinent abnormality.  

The evidence submitted since October 1989 includes a letter 
from the Defense Nuclear Agency dated in May 1993 and 
November 2001 private medical records.  The November 2001 
podiatric evaluation, performed to determine if the veteran 
had any diabetic pathology of the feet, revealed no lesions 
on his feet.  Hyperkeratosis of the sub-fifth metatarsal was 
seen, bilaterally.  The veteran also appeared and gave 
testimony at a videoconference in December 2004 before the 
undersigned Veterans Law Judge.  

The RO and the Board denied the claim on the basis that no 
skin disorder was shown following his separation from the 
service.  The November 2001 private records are new, as they 
were not in the claims folder in October 1989.  They are 
relevant to the issue, as they provide a current diagnosis of 
a skin disorder.  

The Board has concluded they must be considered in order to 
fairly adjudicate the claim.  38 C.F.R. § 3.156 (2001).  The 
claim for service connection for a skin disorder is reopened.  


Service Connection

The veteran's Honorable Discharge indicated he was awarded an 
Army of Occupation Medal Japan.  In the section titled 
"Service Outside Continental U.S. and Return" it indicates 
the veteran arrived in Japan on July 24, 1946 and departed on 
June 1, 1947.  

A June 2000 private pathology report included diagnosis of 
adenocarcinoma of the prostate.  

The veteran has asserted he was exposed to ionizing radiation 
in service.  He believes exposure to ionizing radiation 
caused him to develop prostate cancer.  In December 2001, the 
veteran reported he was exposed to radiation after his ship 
docked in Yokohama on July 24, 1946.  He was transported by 
land to Hiroshima.  His duties included digging trenches.  

The Defense Nuclear Agency, in a May 1995 letter, wrote the 
veteran the following:

You indicated that you were in Japan from 
July 24, 1946 until June 1, 1947.  This 
would preclude consideration as a member 
of the occupation forces.  Furthermore, 
the only U.S. atmospheric nuclear test 
series that occurred while you were in 
Japan was Operation CROSSROADS, conducted 
at Bikini Atoll (thousands of miles from 
the main Japanese islands) in July 1946.  

In summary, presence in Japan during the 
time period you indicated would not have 
exposed you to radiation from either the 
strategic atomic bombings of Hiroshima 
and Nagasaki, or Operation CROSSROADS.  

For the veteran to prevail with his claim, the evidence must 
either demonstrate he participated in a radiation-risk 
activity and developed one of the diseases listed in 
38 C.F.R. § 3.309(d).  Or it must demonstrate that he was 
exposed to ionizing radiation in service, and then developed 
a radiogenic disease as set out in 38 C.F.R. § 3.311.  In the 
alternative, the evidence must demonstrate either that the 
currently diagnosed prostate cancer began in service or that 
competent medical evidence provides a nexus between the 
prostate cancer and service.  

First, the Board considered whether service connection was 
warranted based on 38 C.F.R. § 3.309.  The provisions of 
38 C.F.R. § 3.309 are not for application in this case.  The 
veteran does not meet the criteria for participation in a 
radiation-risk activity.  The U.S. Congress narrowly defined 
participation in a radiation-risk activity and limited it to 
veterans who served in occupied Hiroshima or Nagasaki, Japan 
during the period from August 6, 1945 to July 1, 1946.  
38 U.S.C.A. § 1112 (c)(3)(B)(ii)(West 2002).  The veteran did 
not arrive in Japan until July 24, 1946, after the time 
period had expired.  

As the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") noted in McGuire v. West, 
11 Vet. App. 274, 280 (1998) the presumption provisions for 
exposure to ionizing radiation were strictly drawn and do not 
provide presumptive exposure for every veteran who served in 
Japan during the post War period.  

As the service personnel records indicate the veteran did not 
participate in a radiation-risk activity, presumptive service 
connection for prostate cancer is not warranted based on 
38 C.F.R. § 3.309.  In addition, prostate cancer is not a 
disease for which presumptive service connection is provided 
in 38 C.F.R. § 3.309.  

Next, the Board considered whether the criteria outlined in 
38 C.F.R. § 3.311 provide a basis for granting service 
connection in this case.  Prostate cancer is one of the 
diseases listed as being radiogenic.  The Board considered 
whether any further development of the claim was required.  

In Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997) the 
United Stated Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a preliminary assessment of 
exposure to radiation is required before the claim will "be 
referred ... for further consideration."  While under 38 
C.F.R. § 3.311(b), prostate cancer is considered a 
"radiogenic disease," 38 C.F.R. § 
3.311(b)(2)(iv),(xii),(xiii), there is no evidence to warrant 
"further consideration," as it has been established that the 
veteran was not exposed to radiation.  The claim has not 
passed the initial threshold requirement of establishing 
exposure to radiation under subsection (a).  For that reason 
referral is not appropriate.  

The procedures for developing claims due to radiation 
exposure are set out in Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 
5.12(d)(6).  If the dose estimate received is "not exposed," 
or "zero," then the case is not to be submitted to the 
Compensation and Pension Service.  Such a claim should be 
submitted to the RO rating activity for a decision on the 
issue of service connection for residuals of radiation 
exposure.  See Wandel v. West, 11 Vet. App. 200 (1998).  

Even though prostate cancer is one of the diseases considered 
"radiogenic" and is listed at 38 C.F.R. 
§ 3.311(b)(2)(xxii), the evidence does not establish the 
veteran was exposed to ionizing radiation in service.  
Service connection for prostate cancer based on the 
provisions of 38 C.F.R. § 3.311 is not warranted.  

The veteran may also establish service connection if he 
submits competent medical evidence of a nexus between his 
prostate cancer and service.  The diagnosis of prostate 
cancer first appears in June 2000 private medical records.  
There is no competent medical evidence of record which 
relates his prostate cancer to any incident in service.  The 
only evidence which provides a link between the veteran's 
prostate cancer and service are the statements of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

After the RO denied the veteran's claim, he asserted that he 
had been exposed to asbestos in service.  There is nothing in 
the claims folder which establishes he was exposed to 
asbestos in service.  In addition, there is no competent 
evidence of any link between asbestos exposure and 
development of prostate cancer.  

In this instance, the preponderance of the evidence is 
against the claim for service connection for prostate cancer, 
as the evidence does not demonstrate the veteran was exposed 
to ionizing radiation in service, or include competent 
medical evidence demonstrating his prostate cancer was linked 
to service.  

Skin Disorder

The provisions of 38 C.F.R. § 3.309 and 3.311 are not 
applicable, as there is no demonstrated exposure to radiation 
in service.  In addition, the claims folder does not include 
diagnoses of a radiogenic skin disease listed in the statute.  
38 U.S.C.A. § 1112.  

The Board also considered whether a skin disorder was 
incurred in service.  38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The evidence in this case consists of a notation in June 1947 
that the veteran had athlete's foot and November 2001 
findings of hyperkeratosis of the feet, more than fifty years 
later.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The veteran has asserted he has had a skin disorder since his 
separation from the service.  Medical expertise is still 
required to relate the appellant's present skin disorder to 
in-service and post-service symptoms.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Sacks v. West, 11 Vet. App. 314 
(1998).  There is no competent medical evidence providing a 
nexus between service and the current findings.  The veteran 
has not presented any evidence indicating he has any 
specialized education, training or experience that would make 
him competent to render a medical opinion.  38 C.F.R. § 3.159 
(a)(1)(2004).  

Service connection is not warranted for a skin disorder.  


ORDER

The request to reopen the claim for service connection for 
skin disorder, is granted, to this extent only the appeal is 
granted.  

Service connection for a skin disorder is denied.  

Service connection for prostate cancer is denied.  





	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


